 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 MAC COSTAS, individually and on                       Case No.: 3:18-cv-00271-RCJ-WGC
   Behalf of all others similarly situated,
 4                                                                      Order
          Plaintiff
 5                                                                 Re: ECF No. 77
   v.
 6
   ORMAT TECHNOLOGIES, INC.,
 7 ISAAC ANGEL, and DORON BLACHAR,

 8         Defendants

 9

10        The parties have filed a stipulation to extend the time for defendant Ormat Technologies,

11 Inc. (Ormat) to answer the amended complaint of plaintiff Phoenix Insurance Company

12 (Phoenix). (ECF No. 77.) The stipulation is APPROVED. Ormat has up to and including

13 January 8, 2020 to file its answer to Phoenix's amended complaint.

14 IT IS SO ORDERED.

15 Dated: December 20, 2019

16                                                        _________________________________
                                                          William G. Cobb
17                                                        United States Magistrate Judge

18

19

20

21

22

23
